EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Please amend claim 18 as follows:
18) (Currently amended) A measuring device for viscometric analysis on a biological fluid, comprising at least one of blood and plasma that is taken from a patient and that is in a coagulation phase, said measuring device comprising a base frame and at least one support element associated with said base frame, having an elongated shape and comprising a first portion and a second portion connected with one another by interposition of motion transmission means from said first portion to said second portion and respectively provided with: a first ending part associable with motor means to set in rotation said support element around an axis of rotation; a second ending part opposite to said first ending part and connected to a contact element configured to slide across an upper surface of the biological fluid to be analyzed, which is contained in a collecting vessel; and sensor means adapted to measure at least one viscosity value of said -1  so as to mimic circulation in arterioles where the biological fluid lacks an artificial activator so as to permit assessment of platelet function in the biological fluid, wherein said measuring device is operative and wherein said disc elements are operable in rotation around said axis of rotation between: 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A measuring device for viscomeric analysis comprising: a second disc element and associated with -1  so as to mimic circulation in arterioles where the biological fluid lacks an artificial activator so as to permit assessment of platelet function in the biological fluid, in combination with all other limitations of independent claims 1, 18, and 19 are not disclosed, taught, suggested, nor deemed to be obvious in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RODNEY T. FRANK
Examiner
Art Unit 2861



March 22, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861